DETAILED ACTION

	Applicant’s request for an interview is noted.  However, to advance prosecution, an action follows.  Applicant is encouraged to telephone the Examiner at the below noted number to arranged for an interview at their convenience if so desired.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In claim 1, lines 8-9, there is no antecedent basis for “said secondary layer”.  It is noted that “a number of secondary layers” have been set forth.  It appears that ---one of said number of secondary layers” or the like would be more appropriate.  In line 12, there is no antecedent basis for “the base”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US patent 6,284,184) in view of Depondt et al (German publication 102008041261).
	The publication to Choi discloses a method of marking one or more colors on plastic substrates by laser ablation.  The substrate can be formed in two, three or more layers (note fig. 2 which shows layers 1, 3) including different dyes or pigments to achieve desired colors (col. 5, lines 35+).  The main layer (1) has a cavity therein in which a secondary, distinct layer (3) is provided.  The main layer at least partially covers the secondary layer.
	The publication to Choi discloses all of the above recited subject matter with the exception of employing the method of marking on a spoiler of a wiper system.


	The publication to Depondt discloses a spoiler (88) extending along and elongation length and longitudinal direction of an associated wiper (20) of a wiper system (fig. 2) of a motor vehicle.  Note cited English translation of the description portion thereof.  The spoiler can be made of plastics material (para. 2 of translation) and extends in a main direction of elongated and is mounted on a wiper (10) of the system.  Depondt discloses that the spoiler can be engraved or marked via laser as at zones (32, 34).  Depondt also discloses the spoiler having first and second retaining claws (generally 90, fig. 7) extending perpendicular to the spoiler elongation, towards one another,
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ the method of laser marking as suggested by Choi to mark a spoiler of a wiper system, as clearly suggested by Depondt, to provide identification thereof for retailers as well as users of the spoiler.  Such method employed in Depondt would provide for multi-layering the spoiler substrate to enable marking.  Marking by engraving of spoilers is well established.
	With respect to claim 1, Depondt discloses the engraving zones (32, 34, figs. 1-3) at least partially on a plate (generally 90, 98, fig. 7) that forms a base of the spoiler.  From such base extends a fin (99, fig. 7) that forms an air deflection surface.  Note below annotated figure 7.  Additionally, it is noted that Depondt clearly discloses that the spoiler can be marked at a freely selectable location para. 8).  As such, the marking or engraving zones can be provided as desired as a mere design choice.

    PNG
    media_image1.png
    495
    623
    media_image1.png
    Greyscale

	With respect to claim 2, the method of Choi discloses removing of the main layer to reveal the secondary layer (col. 5, lines 5+).
	With respect to claim 3, while Choi suggests different polymers for the layers, it appears the layers could be made from the same material to enhance bonding between layers and merely employ different pigments/additives to achieve the different densities/colors forming the layers.  Choi suggests the pigment density is to be taken into account when forming the layers (col. 7, lines 60+).  It would have been obvious to one of skill in the art before the filing date of the claimed invention to make the multiple layers suggested by the Choi method of the same material, as a mere choice of materials, to enhance bonding between the layers and thus avoiding delamination.
	With respect to claim 7, Choi appears to suggest providing the multi-layering throughout the substrate to be marked (fig. 2).  As such, the provision of the secondary layer provided in Depondt as suggested by Choi can be provided throughout the spoiler, where desired, to enable forming the particular desired marking.
	With respect to claim 8, as Choi suggests there can be three stacked layers (for example, col. 7, lines 38+) for the substrate to be marked if desired, such could readily be employed with a spoiler as suggested by Depondt to achieve enhanced marking.
	With respect to claim 9, the wiper is connected to an arm (220) by a connection interface (100).




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US patent 6,284,184) in view of Depondt et al (German publication 102008041261) as applied to claim 5 above, and further in view of Espinasse et al (EP publication 2415645)
	The publications top Choi and Depondt disclose all of the above recited subject matter with the exception of the spoiler retaining claws at least partially being made of a material that is stiffer than the material for the rest of the spoiler.
	The publication to Espinasse discloses a spoiler (4, fig. 1) of a wiper system.  The spoiler is of a bi-material and includes retaining claws (3A, 3B, 4A, 4B, fig. 2) extending towards one another and being of a stiffer material than the rest of the spoiler (see para. 18 of translation).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the retaining claws of the Choi/Depondt spoiler as being of a stiffer material than the rest of the spoiler, as clearly suggested by Espinasse, to enhance retention of the spoiler to the structure that it is mounted to.

Response to Arguments

Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
As set forth above, there remains some minor 112 second paragraph deficiencies directed to lack of antecedence.
Applicant’s arguments with respect to the 103 rejection are noted but not persuasive.  Initially, applicant argues that Choi is directed to a particular process and not particular structure such as a spoiler of a wiper system.  Applicant argues that Choi does not particularly apply the process in the field of spoilers of wiper systems.  While such is true, it is noted that the claims are not solely rejected by Choi.  In response to applicant's arguments against Choi individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth above, the motivation to employ the particular process disclosed by Choi is clearly provided by Depondt.  Depondt clearly suggests that marking of spoilers in a wiper system is desirable.  Thus, employing the process of Choi in Depondt would be entirely obvious.
Applicant’s arguments with respect to Depondt are noted but not persuasive.  Applicant argues that Depondt’s element (88) represents an articulated yoke and that such is not a distinct structure apart from the wiper assembly.  Applicant sets forth that (88) is part of the wiper and would lose its rigidity and fail to function in the absence of element (88).  Applicant sets forth that his spoiler element is distinct and an additional structure separate from the support structure of the wiper.  Such is not particular understood.  The spoiler of Depondt is of the same general construction as applicant’s.  Depondt does not appear to disclose yokes as suggested by Applicant. Applicant is directed to figures 5 and 7 of Depondt where it can clearly be seen that the spoiler is a distinct or disparate structure just as applicant’s that is mounted on a wiper in the same manner as applicant.  As shown above, the spoiler of Depondt does include a plate and fin, at least as far as claimed.  Depondt discloses that the marking or engraving zone would be at least partially on such plate as shown in figures 1-3.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
30 June 2022